RENDERED: SEPTEMBER 25, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0022-MR


ROBIN HITE                                                         APPELLANT



               APPEAL FROM JEFFERSON CIRCUIT COURT
v.             HONORABLE A.C. MCKAY CHAUVIN, JUDGE
                       ACTION NO. 12-CI-002926



C&M SERVICES OF KENTUCKY, INC.
d/b/a PAUL DAVIS RESTORATION OF
LOUISVILLE                                                           APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, DIXON, AND MCNEILL, JUDGES.

ACREE, JUDGE: Robin Hite appeals the Jefferson Circuit Court’s December 5,

2018 order granting a directed verdict in favor of C&M Services of Kentucky, Inc.

d/b/a Paul Davis Restoration of Louisville. Finding no error, we affirm.
                                    BACKGROUND

              In the summer of 2011, Hite experienced some water damage to her

home in Louisville, Kentucky. She contacted her insurer who dispatched Matt

Medley, an adjuster for C&M Services, to meet her at her home. Medley inspected

the home and Hite signed a work authorization for the repairs. C&M Services then

sent its project manager, Nick Lang, to meet with Hite.

              As part of the work authorization, Hite agreed to leave her house key

in a code-entry key box so various authorized contractors could enter her home and

perform work while she was away. The work authorization stated the “owner

agrees to properly remove, store or protect” items such as jewelry, antiques, and

other personal items. Hite hid all her valuables in her bedroom.

              From October through January, C&M Services’ agents made repairs

to the roof, chimney, drywall, kitchen, and bath. Hite separately contracted with

Lang and his employee, Joshua Spry, to perform additional work at her home.1

              In December, Hite began noticing some pieces of jewelry were

missing, but did not report it to the police until early January when she noticed

even more jewelry gone. Thereafter, Hite removed her key from the key box and

would only permit repair work when she was present in her home.


1
 Lang owned “Lang Property Services . . . [and] Spry was employed by Lang Property
Services[.]” Hite v. C&M Servs. of Kentucky, Inc., No. 2014-CA-000210-MR, 2015 WL
128127, at *1 (Ky. App. Jan. 9, 2015). The additional work was unrelated to the water damage.

                                             -2-
               A few days later, Hite returned home from work and found her door

was kicked in, and the remainder of her jewelry was gone. The key box had been

opened but, because Hite removed it, there was no key in the box. When the police

completed their investigation, Spry was arrested and soon convicted of the thefts.

               Hite sued C&M Services for negligent selection and negligent

supervision of Spry. After some discovery, the circuit court granted summary

judgment in favor of C&M Services, but this Court reversed the judgment and

remanded the case. See Hite v. C&M Servs. of Kentucky, Inc., No. 2014-CA-

000210-MR, 2015 WL 128127 (Ky. App. Jan. 9, 2015). After further discovery,

the circuit court held a two-day jury trial on December 3-4, 2018.

               Although discussed in the record, the evidence Hite offered to show

Spry was unfit for employment was never admitted as proof. Hite sought to

introduce evidence of a pending drug charge that occurred after the jewelry theft

and evidence of the jewelry theft conviction itself. The circuit court reserved

ruling on the admissibility of this evidence until Hite laid a proper foundation,

which Hite never did.2 Hite offered no other evidence to support the claim that

Spry was unfit for employment by Lang or C&M Services and, consequently, she

offered no evidence that Lang or C&M Services knew he was unfit.



2
 Additionally, Hite failed to include on her exhibit list the documentary evidence of the charges
and conviction for the jewelry theft, and Hite did not move the court to amend the exhibit list.

                                               -3-
                C&M Services made a timely motion for directed verdict which the

circuit court granted. In pertinent part, the order directing the verdict stated:

                [V]iewing the evidence of record in a light most favorable
                to [Hite], there is no evidence of record from which a jury
                could reasonably conclude that: (1) [C&M Services]
                knew or should have known that the employee in question
                was unfit for the job for which he was employed; and/or
                (2) that he was unfit for [the] job for which he was
                employed; and/or (3) that his placement or retention at the
                job created an unreasonable risk of harm to [Hite].

(Order, December 5, 2018; Record (R.) at 848 (emphasis in original).) The case

was dismissed, and this appeal followed. Additional facts will be set out as

necessary to the Court’s analysis.

                                STANDARD OF REVIEW

                The standard of review for an order granting directed verdict pursuant

to CR3 50.01 is well-settled in the Commonwealth:

                When engaging in appellate review of a ruling on a motion
                for directed verdict, the reviewing court must ascribe to
                the evidence all reasonable inferences and deductions
                which support the claim of the prevailing party. Meyers v.
                Chapman Printing Co., Inc., Ky., 840 S.W.2d 814 (1992).
                Once the issue is squarely presented to the trial judge, who
                heard and considered the evidence, a reviewing court
                cannot substitute its judgment for that of the trial judge
                unless the trial judge is clearly erroneous.

Bierman v. Klapheke, 967 S.W.2d 16, 18 (Ky. 1998) (citation omitted).



3
    Kentucky Rules of Civil Procedure.

                                            -4-
                                     ANALYSIS

             In Smith v. Norton Hospitals, Inc., this Court summarized the

plaintiff’s evidentiary burden in cases such as this, as follows:

             Generally speaking, in order to prevail in claims of this
             nature an injured party must prove that “(1) the employer
             knew or reasonably should have known that an employee
             was unfit for the job for which he was employed, and (2)
             the employee’s placement or retention at that job created
             an unreasonable risk of harm to the plaintiff.” Ten Broeck
             Dupont, Inc. v. Brooks, 283 S.W.3d 705, 733 (Ky. 2009)
             (citing Oakley v. Flor-Shin, Inc.[,] 964 S.W.2d 438, 442
             (Ky. App. 1998)). Similarly, an employer may be held
             liable for negligent supervision if he or she knew or had
             reason to know of the risk that the employment created.
             McDonald’s Corp. v. Ogborn, 309 S.W.3d 274, 291 (Ky.
             App. 2009).

488 S.W.3d 23, 32 (Ky. App. 2016). Therefore, a plaintiff cannot avoid a directed

verdict without getting some evidence into the record supporting each element of

the cause of action. See Jewish Hosp. & St. Mary’s Healthcare, Inc. v. House, 563
S.W.3d 626, 632 (Ky. 2018) (quoting James v. England, 349 S.W.2d 359, 361 (Ky.

1961) (“controlling single question . . . is whether the plaintiff has sustained the

burden of proof by ‘more than a scintilla of evidence’”)).

             In this case, the circuit court twice emphasized that there was no

evidence “of record” that Spry was unfit for the job, or that C&M Services knew or

should have known Spry was unfit for the job, or that Spry’s presence on the job

created an unreasonable risk of harm to Hite. When an appellant is striving to


                                          -5-
overcome such rulings by the circuit court, she should direct this Court to evidence

in the record that at least contradicts them. Hite has failed to do this.

             Instead, Hite argues only that C&M Services’ “failure to make any

effort to vet or supervise those to be granted access to Hite’s residence creates a

question for the jury as to whether [C&M Services] exercised reasonable care to

protect Hite’s property. . . . The risk created by sending an individual with

felonious tendencies into the home of a vulnerable person is foreseeable through

common sense.” (Appellant’s brief, pp. 4-5.) However, Hite presented no

evidence Spry had “felonious tendencies” that a more thorough “vetting” of Spry

would have revealed.

             Citing Williams v. Kentucky Department of Education, 113 S.W.3d
145, 151 (Ky. 2003), Hite argues that “vicarious liability attaches” under these

facts, making the principal, C&M Services, liable for the acts of its agent, Spry.

(Appellant’s brief, p. 7.) Not so. Hite never brought such a claim. More

importantly, if she had, the claim would have failed because, as Williams says:

“Under common law principles of agency, a principal is vicariously liable for

damages caused by torts of commission or omission of an agent or subagent, other

than an independent contractor, acting on behalf of and pursuant to the authority of

the principal.” 113 S.W.3d at 151 (emphasis added). “The distinction between

these types of claims ‘being, “respondeat superior” is based upon the


                                          -6-
employer/employee relationship and imposes strict liability, whereas claims of

negligent hiring/retention focus on the direct negligence of the employer which

permitted an otherwise avoidable circumstance to occur.’” Feltner v. PJ

Operations, LLC, 568 S.W.3d 1, 6 (Ky. App. 2018), disc. rev. denied (Ky. Mar. 6,

2019) (quoting Ten Broeck Dupont, 283 S.W.3d at 734).

              Hite attempts to graft onto her cause of action the strict liability

characteristic of respondeat superior liability so that C&M Services would be

deemed liable merely upon her proof that “[n]o background checks [we]re

performed . . . .” (Appellant’s brief, p. 8.) As Feltner and Ten Broeck point out,

claims of negligent selection or supervision do not impose strict liability. And, as

the circuit court indicated, based on the evidence of record, a background check

would not have shown Spry had “felonious tendencies” such that employing him

would create a risk of harm to Hite.

              A directed verdict is appropriate whenever the plaintiff fails to present

any evidence supporting even one element of a cause of action. In this case, the

circuit court determined there was no evidence to support three elements.4




4
  Although Ten Broeck Dupont, Inc. v. Brooks lists only two elements, the first is really a
combination of two of the ultimate facts the jury must decide – that the employee is unfit, and
that the employer knew or should have known of the employee’s unfitness. 283 S.W.3d at 733
(“[(a)] the employer knew or reasonably should have known that [(b)] an employee was unfit”).
The circuit court in this case properly analyzed the elements in this way.

                                              -7-
                                CONCLUSION

            For the foregoing reasons, the Jefferson Circuit Court’s December 5,

2018 order is affirmed.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Thomas J. Schulz                        Joseph P. Hummel
Louisville, Kentucky                    Louisville, Kentucky




                                       -8-